UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* ANGIE’S LIST, INC. (Name of Issuer) Common stock, $0.001 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 11 Pages Exhibit Index:Page 10 SCHEDULE 13G CUSIP No. :034754101 Page 2 of 11 Pages 1. Names of Reporting Persons. JAT CAPITAL MANAGEMENT, L.P. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power 0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: PN, IA SCHEDULE 13G CUSIP No. :034754101 Page3 of 11 Pages 1. Names of Reporting Persons. JAT CAPITAL MANAGEMENT, L.L.C 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power 0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: OO, HC SCHEDULE 13G CUSIP No. :034754101 Page4 of 11 Pages 1. Names of Reporting Persons. JAT SELECT MANAGEMENT, L.L.C. 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power 0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: OO, IA SCHEDULE 13G CUSIP No. :034754101 Page5 of 11 Pages 1. Names of Reporting Persons. JOHN THALER 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power0 6. Shared Voting Power 0 7. Sole Dispositive Power0 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented by Amount in Row (9) 0.0% Type of Reporting Person: IN, HC Page 6 of 11 Pages Item 1(a). Name of Issuer: Angie’s List, Inc. (the “Issuer”) Item 1(b). Address of Issuer's Principal Executive Offices: 1030 E. Washington Street, Indianapolis, IN 46202 Item 2(a). Name of Person Filing: This Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i)JAT Capital Management, L.P. (“Capital Management”); ii)JAT Capital Management, L.L.C (“JAT LLC”); iii)JAT Select Management, L.L.C. (“JAT Select LLC”); and iv)John Thaler (“Mr. Thaler”). This Statement relates to Shares (as defined herein) held for the account of each of JAT Capital Master Fund, Ltd. (“JAT Capital”), JAT Select Master Fund, Ltd. (“JAT Select”), and JAT Prime Master Fund, Ltd. (“JAT Prime”). Capital Management serves as the investment manager to JAT Capital.JAT Select LLC, a wholly-owned subsidiary of Capital Management, serves as the investment manager to JAT Select and JAT Prime.JAT LLC serves as the general partner of Capital Management.Mr. Thaler serves as the managing member of JAT LLC and the portfolio manager of each of JAT Capital, JAT Select and JAT Prime. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of Capital Management, JAT LLC, JAT Select LLCand Mr. Thaler is One Fawcett Place, Greenwich, CT 06830. Item 2(c). Citizenship: i)Capital Management is a Delaware limited partnership; ii)JAT LLC is a Delaware limited liability company; iii)JAT Select LLC is a Delaware limited liability company; and iv) Mr. Thaler is a citizen of the United States of America. Item 2(d). Title of Class of Securities: Common stock, $0.001 par value per share (“Shares”) Page7 of 11 Pages Item 2(e). CUSIP Number: Item 3. If This Statement is Filed Pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), Check Whether the Person Filing is a: This Item 3 is not applicable. Item 4. Ownership: Item 4(a) Amount Beneficially Owned As of December 31, 2014, each of the Reporting Persons may be deemed the beneficial owner of 0 Shares. Item 4(b) Percent of Class: As of December 31, 2014, each of the Reporting Persons may be deemed the beneficial owner of 0.0% of Shares outstanding. Item 4(c) Number of Shares of which such person has: Capital Management, JAT LLC, JAT Select LLCand Mr. Thaler: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: 0 Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof each of the Reporting Persons has ceased to be the beneficial owner of more than five percent of the class of securities, check the followingx. Item 6. Ownership of More than Five Percent on Behalf of Another Person: This Item 6 is not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person: See disclosure in Item 2 hereof. Page8 of 11 Pages Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under §240.14a-11. Page9 of 11 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. JAT CAPITAL MANAGEMENT, L.P. By: JAT CAPITAL MANAGEMENT, L.L.C., its General Partner By:/s/ John Thaler Name:John Thaler Title:Managing Member JAT CAPITAL MANAGEMENT, L.L.C. By:/s/ John Thaler Name:John Thaler Title:Managing Member JAT SELECT MANAGEMENT, L.L.C. By: JAT CAPITAL MANAGEMENT, L.P., its sole owner By: JAT CAPITAL MANAGEMENT, L.L.C., its General Partner By:/s/ John Thaler Name:John Thaler Title:Managing Member /s/ John Thaler John Thaler February 17, 2015 Page 10 of 11 Pages EXHIBIT INDEX Ex. Page No. 1 Joint Filing Agreement 11 Page11 of 11 Pages EXHIBIT 1 JOINT FILING AGREEMENT The undersigned agree that the statement on Schedule 13G with respect to the Common Stock of Angie’s List, Inc., dated as of February 17, 2015, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of them pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. JAT CAPITAL MANAGEMENT, L.P. By: JAT CAPITAL MANAGEMENT, L.L.C., its General Partner By:/s/ John Thaler Name:John Thaler Title:Managing Member JAT CAPITAL MANAGEMENT, L.L.C. By:/s/ John Thaler Name:John Thaler Title:Managing Member JAT SELECT MANAGEMENT, L.L.C. By: JAT CAPITAL MANAGEMENT, L.P., its sole owner By: JAT CAPITAL MANAGEMENT, L.L.C., its General Partner By:/s/ John Thaler Name:John Thaler Title:Managing Member /s/ John Thaler John Thaler February 17, 2015
